Citation Nr: 9912292	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  97-26 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether an overpayment of improved disability pension 
benefits was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  In April 1997, the Department of Veterans Affairs (VA) 
Regional Office Cleveland, Ohio, reduced the veteran's award 
of improved disability pension effective in March 1996, 
December 1996 and March 1997 due to increases in his black 
lung benefits.  These actions resulted in an overpayment of 
$118.  The veteran appeal from the decision, maintaining that 
his improved disability pension should not have been reduced.

In May 1997 the veteran requested a waiver of recovery of the 
indebtedness.  This matter is not in an appellate status and 
is referred to the regional office for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran had been in receipt of VA disability pension 
benefits for a number of years.  His award was terminated 
effective in January 1981 because of excess income.

3.  In 1995, the veteran's award was reinstated effective in 
October 1994.  He was found entitled to the aid and 
attendance allowance.

4.  As of March 1996, the veteran's award was based on Social 
Security benefits calculated as $478 per month or $5,736 per 
year plus black lung benefits of $427 per month or $5,128 per 
year.

5.  In April 1997, the veteran's award was adjusted to pay 
him $186 per month effective March 1, 1996, based on Social 
Security benefits of $478 per month or $5,736 per year plus 
black lung benefits of $435 per month or $5,220 per year.  
Effective December 1, 1996, he was paid $204 per month based 
on Social Security benefits of $490 per month or $5,901 per 
year plus black lung benefits of $5,220 per year.

6.  Effective March 1, 1997, he was paid $194 per month based 
on Social Security benefits of $5,901 per year and black lung 
benefits of $445 per month or $5,340 per year.  The foregoing 
actions resulted in an overpayment of $118 in the veteran's 
account.

7.  The evidence does not establish that the veteran was 
entitled to monthly rates of improved disability pension in 
excess of those paid during the period from March 1, 1996, 
through May 1, 1997.


CONCLUSION OF LAW

The veteran's improved disability pension was properly 
reduced effective from March 1, 1996, to May 1, 1997, and the 
overpayment of $118 was properly created.  38 U.S.C.A. 
§§ 1503, 1521, 5107 (West 1991); 38 C.F.R. §§  3.23, 3.271, 
3.660 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

The maximum annual rate of improved disability pension for a 
veteran with no dependents entitled to the aid and attendance 
allowance was $13,190 effective in December 1995.  Effective 
in December 1996, the maximum rate was $13,573.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.23(a).

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income in the year in 
which received unless specifically excluded.  38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.271.

Whenever reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increased 
occurred.  38 C.F.R. § 3.660.

In April 1997 the regional office adjusted the veteran's 
award of improved disability pension beginning in March 1996 
based on his Social Security benefits plus increased black 
lung benefits of $435 per month or $5,220 per year.  His 
award was again adjusted effective in December 1996 based on 
increased Social Security benefits and the same amount of 
black benefits.  Effective in March 1997 the award was again 
adjusted based on increased black lung benefits of $445 per 
month or $5,340 per year.  Although the veteran indicated 
that he disagreed with the reduction in his improved 
disability pension and creation of the overpayment in his 
account, he did not refer to any specific area of 
disagreement.  In particular, he did not question the amounts 
of Social Security benefits and black lung benefits used by 
the regional office to adjust his award or the effective 
dates of the adjustments.  The regional office indicated that 
it had received information that the veteran had received 
increases in his black lung benefits which were effective in 
January 1996 and 1997.  The first checks for the increase in 
black lung benefits would have been received in February 1996 
and again in February 1997.  His award was accordingly 
adjusted based on the increased black lung benefits effective 
March 1, 1996, and March 1997, respectively, under the end-
of-the-month rule.  The Board has reviewed the calculations 
of the regional office with regard to the veteran's countable 
income effective in March 1996, December 1996, and March 
1997, and finds that the monthly rates of pension paid to him 
on those occasions were correct.  Accordingly, under the 
circumstances, it follows that the veteran's award of 
improved disability pension was properly reduced and the 
overpayment in his account was properly created.  38 U.S.C.A. 
§§ 1503, 1521; 38 C.F.R. §§  3.23, 3.271.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

The overpayment of improved disability pension benefits for 
the period from March 1, 1996, through May 1, 1997, was 
properly created.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




Error! Not a valid link.

